Title: Conveyance of Lands to the University of Virginia by John M. Perry and Frances T. Perry, 25 January 1820
From: Perry, Frances T.,Perry, John M.,Brockenbrough, Arthur S.,University of Virginia
To: 


					
						This Indenture made on the twenty fifth day of January one thousand eight hundred and twenty between John M Perry and Frances his wife of the county of Albemarle on the one part, and Arthur S Brockenbrough Proctor of the University of Virginia acting in trust for the said University, on the other part Witnesseth, that the said John & Frances in consideration of the sum of seven thousand two hundred and thirty one Dollars eighty cents to them in hand paid the reciept whereof is hereby acknowledged, do hereby bargain and sell to the said Arthur, one parcel of land in the said county of Albemarle containing by a survey made by William Woods surveyor of Albemarle county forty eight and three  fourths acres, and bounded as follows. towit. begining at a stake corner to the tract of forty three and three quarter acre acres heretofore conveyed by the said John & Frances to the late Central College thence up and along Wheelers road as it meanders sixty eight poles to a stake, thence north five degrees West forty four poles to a stake, thence north thirteen degrees East one hundred and thirty seven poles to a stake on the three notched road thence down said road as it meanders sixty and one half poles to a pine & stake another corner of said tract of forty three & three quarter  acres thence South ten and a half degrees West twenty two poles to a stone pile and persimmontree. thence South three degrees east thirty six poles to a stake, thence South nineteen degrees West twenty nine poles to a stone pile, thence South thirty degrees East thirty five poles to the begining, To have and to hold the said parcel of Land with its appurtenancies to him the said Arthur and his Successors Proctors of the said University of Virginia to and for the use of the said University for ever, and the said John M Perry and Frances his wife for themselves, their heirs executors and administrators, the said forty eight and three forths fourths acres with its appurtenancies, to the said Arthur, and his successors proctors of the said University of Virginia and for the use of the said University do covenant that they will warrant and do warrant and will forever defend Witness the hands and names of the said John and Frances and their seals hereto set on the day and year within named.
						
							
								Signed Sealed and delivered
								}
								      
								
									John M. Perry {seal}
								
							
							
								   In presence of
								
								
									Frances T Perry {seal}
								
							
							
								
									
									
										Matthew W Maury
									
									
								
								
								
							
							
								
									
									
										Charles Stewart
									
									
								
								
								
							
							
								
									
									
										Hugh Chisholm
									
									
								
								
								
							
						
						
						Albemarle County towit
						We Wm Woods and Charles Brown Justices of the peace in the county aforesaid in the State of Virginia, do hereby certify that Frances Perry the wife of John M Perry, parties to a certain deed for the conveyance of real estate to Arthur S Brockenbrough Proctor of the University of Virginia bearing date the twenty fifth day of January 1820 and hereto annexed, personally appeared before us in our county aforesaid, and being examined by us privily and apart from her husband, and haveing the deed aforesaid fully explained to her she the said Frances Perry acknowledged the same to be her act and deed, and declared that she had willingly signed, sealed and delivered the same, and that she wished not to retract it, Given under our hands and seals this 28th day of March 1820.
						
							
								
									
										
											Wm Woods {seal}
											
										
									
									
										
											Charles Brown {seal}
											
										
									
								
							
						
					
					
						In the Office of the County Court of Albemarle the 10th day of June 1820
						This Indenture was produced to me in said Office and acknowledged by John M Perry party thereto and thereupon the same together with the Certificate of the relinquishment of Dower of Mrs Frances Perry Wife of said John M Perry was admitted to record.
						
							Teste
							Ira Garrett DC
						
						
					
				